
	

114 SRES 291 ATS: Honoring the lives of the 33 crew members aboard the El Faro.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 291
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2015
			Mr. Rubio (for himself, Mr. Nelson, Ms. Collins, Mr. Markey, Mr. King, Mr. Kaine, Mr. Alexander, Mr. Carper, Mr. Coons, Mr. Warner, Mr. Perdue, Ms. Warren, and Mrs. Gillibrand) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the lives of the 33 crew members aboard the El Faro.
	
	
 Whereas the El Faro departed Jacksonville, Florida for Puerto Rico on September 29, 2015, with 33 crew members aboard;
 Whereas the crew of the El Faro on September 29, 2015, consisted of 28 citizens of the United States and 5 Polish nationals; Whereas the El Faro sent distress alerts on October 1, 2015;
 Whereas members of the Coast Guard, Navy, and Air Force valiantly searched for the crew members of the El Faro; and
 Whereas the people of the United States mourn the loss of the 33 seamen aboard the El Faro: Now, therefore, be it   That the Senate—
 (1)recognizes and honors the lives of the 33 crew members aboard the El Faro who were lost after the El Faro departed on September 29, 2015; (2)recognizes the valiant search efforts of the members of the Coast Guard, Navy, and Air Force who searched for the crew members of the El Faro; and
 (3)offers heartfelt condolences to the family, friends, and loved ones of the crew members of the El Faro.  